El Juez Presidente Señor Del Tobo
emitió la opinión del tribunal.
Manuela Mejías radicó una demanda en la Corte de Dis-trito de Arecibo contra Felipe López, haciendo negocios bajo el nombre de Méndez, López & Co., Sucesores, y Borinquen Furniture Company en reclamación de daños y perjuicios.
Alegó, en resumen, que el 13 de marzo, 1934, ambas par-tes celebraron un contrato de venta condicional de un radio, por precio de sesenta dólares; pagaderos diez inicialmente y el resto a razón de cinco dólares mensuales; que la deman-dada entregó a la demandante el radio llegando la deman-dante a pagarle treinta y cuatro dólares.
Sigue la demanda alegando textualmente:
“6. Que no obstante esto, la antedicha sociedad mercantil, por medio de uno de sus agentes, el día 7 de diciembre de 1934 penetró en la morada y residencia de la demandante ubicada en el sitio de-nominado ‘Buenos Aires’ de la ciudad de Arecibo, Puerto Rico, y allí y entonces, y de un modo violento, y ante numeroso público que se aglomeró con motivo de la actitud del agente de la antedicha mer-cantil, se apoderó y sacó de dicha residencia y morada de la deman-dante el referido aparato de radio, llevándoselo consigo contra la vo-luntad y consentimiento de esta demandante, quien, desde aquel mo-mento cayó en un estado de inquietud, angustia mental y postración nerviosa, ocasionado dicho estado exclusivamente por la actuación de dicho agente de la repetida mercantil.
*23“7. Que dicha sociedad mercantil al así autorizar, ordenar y ha-cer que su indicado agente invadiera ilegalmente la morada de la aetora, sacando allí y entonces y delante de todo el público el citado aparato de radio de una manera abusiva, y el haber realizado dicho agente, de acuerdo con las instrucciones de la referida mercantil, tal acto violento, ha causado a la demandante daños que estima en la suma de $3,000, consistentes en el descrédito de que así se ha hecho objeto a la propia aetora ante sus vecinos y el público en general, y por razón de que tales actos negligentes y violentos por parte de la aquí demandada sociedad mercantil a través de su citado agente ha -causado a la demandante el antedicho estado nervioso, de angustia mental y postración física, se ha llegado al extremo de requerir la intervención médica.”
Contestó la parte demandada. Negó todos los hechos ale-gados en la demanda con excepción de que Felipe López sea mayor de edad y residente de Puerto Pico, y estableció las siguientes “defensas especiales”:
“(a) Que la demanda no aduce hechos suficientes para deter-minar una causa de acción. Artículo 105 del Código de Enjuicia-miento Civil, inciso sexto.
“ (b) Que en el supuesto de que alguna persona hubiera pene-trado en la morada o residencia de la demandante Manuela Mejías y se apoderara de un radio que estaba en su posesión, dicha persona lo hizo por su sola iniciativa, sin autoridad ni facultad concedídale por el demandado y que dicha supuesta persona (ignorada por el .demandado, pues la demandante no se la menciona en la demanda) al actuar en la hipotética forma que relaciona la aetora, lo hizo sin orden expresa o tácita del demandado, sin que fuera agente o re-presentante ni dependiente de éste, actuando dentro de los deberes de su cargo.”
Llamado el caso para juicio, las partes discutieron prime-ramente la excepción previa y considerándola de suficiente importancia la corte acordó tomarla bajo consideración y no seguir, adelante hasta resolverla como lo hizo en efecto de-clarándola con- lugar. Estimó la corte además que la de-manda no era susceptible de enmienda y diotó sentencia de conformidad. Contra esa sentencia fue que se interpuso por la demandante el presente recurso de apelación, cuya vista *24¿se celebró el 18 de febrero actual sin la concurrencia de las cpartes- y sin que la parte demandada y apelada archivara su Alegato, no osbtante baber presentado el suyo la parte ape-gante desde septiembre 13, 1935, y haberse señalado la vista ,rdel recurso desde diciembre 18, 1936.
Los motivos que tuvo la corte para declarar la de-manda sin lugar, fueron:
“1. Alegándose en la demanda que la actora adquirió el aparato ■dé radio por medio de un contrato de venta condicional, no se ex-;poíie si al tiempo de ser recuperado por la demandada el aparato, estaba al día en los pagos o había dejado de satisfacer alguna de las. mesadas, .siendo .el retraso fundamento bastante en todo contrato de venta condicionál para que el vendedor recupere los objetos ven- ' didos. Y si no se ha expresado tal condición no puede reclamarse ■daños y perjuicios, ya que para que hubiese surgido alguna obliga-ción por parte de las demandadas por el acto de despojo a la deman-dante del aparato por ella adquirido, debe alegarse antes que la ac-tora venía pagando puntualmente.los plazos acordados y que a pesar de ello fue desposeída del instrumento.
“2. Porque no se alega en la demanda el nombre de la persona que se presentara en la residencia de la demandante a hacerse cargo del aparato, de radio, cuya alegación es esencial a fin de determinar ‘de las propias alegaciones si esta persona era o no agente de1 las de-mandadas o empleado de las mismas, ya que muy bien pudo haberse personado cualquier individuo so color de ser agente de la deman-dada sin ostentar tal carácter y en esas circunstancias, haber sido la demandante víctima de un timo.
“3. Porque no se alega en la demanda, según se requiere para esta clase de acciones, que el agente de las demandadas' obrase, el día que despojó a la demandante de su aparato de radio, como tal em--pl’eado de las demandadas y dentro de las atribuciones de su empleo. ■•Esta alegación es éseñcialísima ya que se ha decidido en innúmeras ocasiones que cuando un empleado actúa fuera de la órbita de sus deberes para con su principal, éste no es responsable de aquellos ac-tos dañosos ejecutados por el agente. En el caso que nos ocupa se alega simplemente haberse personado en la residencia de la actora un %gente de las demandadas y ni siquiera se alega que actuara por ins-trucciones de dichas demandadas.
t, 4r. Porque de acuerdo con las alegaciones de esta acción y de la faz de las mismas surge que la acción que se debía incoar es una *25por incumplimiento de contrato, o sea ex contractu y sin embargo se ejercita en este caso una acción ex delicto. Si la actora concertó con las demandadas la compra de nn aparato de radio mediante ciertos pagos mensuales y las demandadas, dejando de cumplir lo convenido y a pesar de pagar puntualmente la actora sus mesadas, se llevó el aparato, ello daría margen a una acción por incumplimiento de con-trato y daños y perjuicios, jamás a una de daños, y perjuicios por acción u omisión de acuerdo con las disposiciones del.artículo 1803 del Código Civil vigente, según pretende lá demandante. ” ' •
En su alegato la apelante sostiene que ella no ha recla-mado basándose en el contrato de venta condicional .sino en los actos torticeros realizados por el demandado a través de ■su agente y por lo tanto que erró la corte fundamentalmente -al declarar su demanda sin lugar. Explica que si se refirió -al contrato fué para presentar con mayor claridad y amplitud dos hechos ocurridos, pero no para invocar su falta de cum-plimiento por parte del demandado.
Siendo ello así, no creemos que tenga importancia deci-siva el hecho de si la demandante estaba o no al día en el pago de las mensualidades y por tanto que no tenía necesidad .de alegarlo.
Tampoco creemos que la falta de' especificación del nom-bre del agente montara a falta de hechos determinantes de una causa de acción, y en cuanto a que no se alegara en la 'demanda que el agente obrara el día que despojó del radio a la demandante como tal agente, dentro de las atribuciones de su empleo, creemos- que es bastante lo consignado en los hechos sexto y séptimo sobre el particular. ■
. La demanda no es un modelo.de perfección como la misma demandante apelante en su alegato expresa y podría perfec-cionarse mucho si se enmendara después de haberse sometido a la depuración porque ha pasado, pero a nuestro juicio con-tiene hechos suficientes para establecer una causa de acción, :ya que en ella se alega qne se .causó.un daño positivo a la demandante, en. qué consiste ese daño, cuándo, dónde, por quién y de qué manera fué causado, y su cuantía, surgiendo *26de las alegaciones la responsabilidad del demandado por los actos de sn agente.
El fundamento de la acción ejercitada consiste en el acto culpable que se atribuye a la parte demandada al penetrar a la fuerza en el bogar de la demandante y realizar allí los actos que se le imputan que causaron a la demandante la inquietud, angustia moral y postración nerviosa valuadas por ella en tres mil dólares.
A veces se bace difícil distinguir entre acciones ex con-'tractu j acciones ex delicto, pero, en líneas generales ba que-dado bien establecido que las primeras se basan en el que-brantamiento de un deber que surge de un contrato expreso •o implícito y las segundas se fundan en el quebrantamiento de un deber impuesto por la ley que ordinariamente surge a virtud de algún acto negligente o culpable sin referencia a ■contrato alguno celebrado entre las partes, pero que puede surgir lo mismo independientemente de cualquier contrató que con ocasión de ciertas relaciones contractuales, como se alega que surgió en el caso concreto que estamos conside-rando.
Si la demandante no cumplió el contrato que celebrara con la demandada, ésta tenía en la propia ley sobre ventas •condicionales un remedio adecuado. La sección 40 de esa ley da al vendedor condicional el medio legal para recuperar la cosa vendida. Pero la falta de cumplimiento no la auto-rizaba a tomarse la justicia por su mano, a violar el bogar de la demandante que estaba obligada a respetar de acuerdo con la ley y a apoderarse de la cosa vendida en la forma vio-lenta, ostensible y desconsiderada que se alega en la de-manda, causando a la demandante con su actuación culpable el daño que se especifica.
El que por acción u omisión causa daño a otra intervi-niendo culpa o. negligencia, está obligado a reparar el daño causado,-ordena el artículo. 1802 del Código Civil, ed. 1930, .siendo exigible esa obligación, según el artículo siguiente, 1803, del propio cuerpo legal, no sólo por los actos u omi-*27siones propios, sino por los de aquellas personas de quienes se debe responder.

Debe revocarse la sentencia recurrida y declararse la ex-cepción sin lugar, continuando la tramitación del pleito de acuerdo con la ley.